CHURCHILL, J.
Heard on motion for a new trial filed by the plaintiff after a verdict for the defendant.
This case was submitted on the motion without 'oral argument on behalf of either .side.
This ease presents tbe problem of an accident tat intersecting streets. A Packard oar driven by the chauffeur of tbe plaintiff and a coal truck of the defendant, operated by his driver, came together at the intersection of Fairm'ount Street and First Avenue in the City of Woonsocket, at about 10 :35 in the morning of March 26, 1934. There was an ordinary signal light overhead at tbe center of tbe intersection and each side claims that tbe other vehicle entered on tbe red light.
Tbe weight of the evidence, taking into consideration the eye witnesses and the established physical facts, shows that ithe plaintiff’s car was driven through the intersection at a high 'rate of speed — a speed, in fact, in excess of 40 miles an hour — anil that it struck the defendant’s truck and then nan into a telegraph pole on Fail-mount Street. There was also credible evidence which the j111-5; were warranted in believing, although it was sharply conflicting on this feature of the ease, that ithe truck entered the intersection on a green signal and that the plaintiff’s car entered with the red light set against it. I11 any event, the jury were warranted in bringing in the verdict which they did and, in fact, on the testimony as it developed, it was 'the only verdict which a jury could properly have arrived at.
Motion for new trial denied.